Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1791
                         Lower Tribunal No. 07-22994
                            ________________


                            Dianne Corsbie, etc.,
                                    Appellant,

                                        vs.

                                Keith Corsbie,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Barbara Areces,
Judge.

      Gordon Rees Scully Mansukhani, LLP, and David M. Gersten, Eric R.
Thompson, and Ryan M. Wolis; William S. Pollak P.A., and William S. Pollak, for
appellant.

      Day Pitney LLP, and Mark A. Romance, for appellee.


Before SCALES, LINDSEY and BOKOR, JJ.

      PER CURIAM.

      Affirmed.